DETAILED ACTION

This action is in response to the amendments received on March 29, 2022.

Allowable Subject Matter

Claims 1, 4, 5, 7, 10-16 and 19-24 are allowed.

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone call by Susan M. Oiler on June 14, 2022.
The application has been amended as follows:
Claim 8: Cancelled
Claim 9: Cancelled
Claim 17: Cancelled
Claim 18: Cancelled

Reasons For Allowance
The following is an Examiner’s statement of reasons for allowance: the references on record do not disclose a crankcase ventilation breach detection system of an internal combustion engine with a flow control system that comprises a plurality of parallel conduits comprising a first conduit having a normally closed check valve controlling flow through the first conduit, the normally closed check valve opening under a first preselected pressure drop in a first direction of flow from the air intake to the crankcase, and a second conduit having either a second check valve that opens under a second preselected pressure drop in a second direction of flow from the crankcase to the air intake, and a third conduit having a restriction profile having a third preselected pressure drop that is the same in both the first direction and second direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR MORALES whose telephone number is (571)272-5923. The examiner can normally be reached Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/O.M/Examiner, Art Unit 3747

/LINDSAY M LOW/Supervisory Patent Examiner, Art Unit 3747